EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chihao Wang on 2/9/2021.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) An environmental friendly seat cover for an automobile, comprising: 
a surface-treated layer; 
a cover layer;
a soft foam layer,  wherein 
the soft foam layer comprises 15 to 20 foam cells per unit area of 1 mm2 of the layer surface, and an average diameter of the form cells ranges from 135 μm to 200 μm,
the soft foam layer has a specific gravity ranging from 0.7 g/cc to 0.8 g/cc, 
a thickness of the soft foam layer ranges from 0.8 mm to 0.9 mm;  and 
a rear layer, 
wherein 
the seat cover has an embossing pattern formed on an uppermost surface thereof, 
a constant load elongation of the seat cover in an MD direction ranges from 17% to 20%, and  a constant load elongation of the seat cover in a TD direction ranges from 35% to 42%, and
a residual compression of the seat cover set in the MD direction is 4% or less, and a residual compression of the seat cover set in the TD direction is 14% or less,
wherein the surface-treated layer is formed from a waterborne coating composition, the waterborne coating composition comprises: 

a second compound having at least two functional groups selected from the group consisting of an aziridine group, an isocyanate group, and a carbodiimide group per molecule, wherein the second compound comprises a compound having an isocyanate group, and the compound having an isocyanate group comprises at least one compound represented by Formula 3-5: 
[Formula 3]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Formula 4]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[Formula 5]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein the embossing pattern is a hemisphere shape pattern formed by a vacuum embossing process, [[and]]
wherein an amount of volatile organic compounds generated in the seat cover is [[300] 200 μg/m2 or less, and
wherein the cover layer and the soft foam layer are made of a thermoplastic resin composition comprising a thermoplastic polyurethane (TPU) resin and a polyvinyl chloride (PVC) resin. 

2. (Canceled) 

3. (Previously Presented) The environmental friendly seat cover for an automobile of claim 1, wherein the foam cell is a spherical foam cell. 

4 - 15.  (Canceled)

16. (Previously Presented) The environmental friendly seat cover for an automobile of claim 1, wherein the rear layer is a woven or nonwoven fabric comprising at least one selected from the group consisting of cotton, nylon, polyester, rayon, and combinations thereof. 

17. (Canceled) 

18. (Currently Amended) A method for manufacturing a seat cover for an automobile, comprising: 
preparing a laminate comprising a surface-treated layer, a cover layer, a soft foam layer, and a rear layer; and
forming an embossing pattern on an uppermost surface of the laminate by a vacuum embossing process, wherein the embossing pattern is a hemisphere embossing pattern,
wherein 
the soft foam layer comprises 15 to 20 foam cells per unit area of 1 mm2 of the layer surface, and an average diameter of the form cells ranges from 135 μm to 200 μm,
the soft foam layer has a specific gravity ranging from 0.7 g/cc to 0.8 g/cc, 
a thickness of the soft foam layer ranges from 0.8 mm to 0.9 mm,
a constant load elongation of the seat cover in an MD direction ranges from 17% to 20%, and  a constant load elongation of the seat cover in a TD direction ranges from 35% to 42%, and
a residual compression of the seat cover set in the MD direction is 4% or less, and a residual compression of the seat cover set in the TD direction is 14% or less,
the surface-treated layer is formed from a waterborne coating composition, the waterborne coating composition comprises: 
a first compound having at least two functional groups per molecule, and the at least two functional groups of the first compound are selected from the group consisting of a carboxyl group, a hydroxyl group, an amino group, and combinations thereof; and 
a second compound having at least two functional groups selected from the group consisting of an aziridine group, an isocyanate group, and a carbodiimide group per molecule, wherein the second compound comprises a compound having an isocyanate group, and the compound having an isocyanate group comprises at least one compound represented by Formula 3-5: 
[Formula 3]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Formula 4]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[Formula 5]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein an amount of volatile organic compounds generated in the seat cover is 200 μg/m2 or less, and
wherein the cover layer and the soft foam layer are made of a thermoplastic resin composition comprising a thermoplastic polyurethane (TPU) resin and a polyvinyl chloride (PVC) resin. 

19. (Currently Amended) The method for manufacturing a seat cover for an automobile of claim 18, wherein the surface-treated layer is formed by applying and drying [[a]] the waterborne coating composition on the cover layer, followed by a first aging at a temperature above a minimum film forming temperature (MFFT) of the waterborne coating composition, and then a second aging at a temperature above a glass transition temperature (Tg) of the waterborne coating composition. 

20. (Original) The method of manufacturing a seat cover for an automobile of claim 18, wherein the soft foam layer is formed by heating and foaming a composition for preparing a foam layer at a temperature of 200°C to 220°C. 

21. (Original) The method of manufacturing a seat cover for an automobile of claim 18, wherein the vacuum embossing process is performed under a vacuum gauge pressure of 0.05 MPa to 0.06 MPa. 

22. (Original) The method of manufacturing a seat cover for an automobile of claim 18, wherein the vacuum embossing process is performed at a temperature of 160°C to 180°C.

23. (Currently Amended) The method of manufacturing a seat cover for an automobile of claim 19, wherein the waterborne coating composition comprises: 
the first compound 
the second compound 
an aqueous solvent. 

the thermoplastic resin and a foaming agent. 

25. (Original) The method of manufacturing a seat cover for an automobile of claim 24, wherein the composition for preparing a foam layer contains 5 to 10 parts by weight of the foaming agent, based on 100 parts by weight of the thermoplastic resin. 

26. (Canceled) 

27. (Previously Presented) The environmental friendly seat cover for an automobile of claim 1, wherein the first compound has a structure of Formula 1 or Formula 2:
[Formula 1]

    PNG
    media_image4.png
    53
    304
    media_image4.png
    Greyscale

wherein in Formula 1, R1 and R2 are the same or different, each of R1 and R2 is independently a carboxyl group, a hydroxyl group, or an amino group, and n is an integer ranging from 100 to 200, 
[Formula 2]

    PNG
    media_image5.png
    70
    411
    media_image5.png
    Greyscale

wherein in the Formula 2, R1 and R2 are the same or different, each of R1 and R2 is independently a carboxyl group, a hydroxyl group or an amino group, and n, a and b are each independently an integer ranging 100 to 200.

28-29. (Canceled) 





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 4,210,693 to Regan et al. (hereinafter “Regan”), 
US 2010/0267861 to Iben et al. (hereinafter “Iben”)  
Regan discloses a decorative flexible sheet comprising a substrate, a polyvinyl chloride foam layer, a vinyl coating layer and a wear layer (figure 2).  The decorative flexible sheet goods further includes an embossing pattern provided on the wear layer.  The polyvinyl chloride foam layer has a density of from 15 to 50 pcf, and a thickness of from 0.005 to 0.15 inch (column 6, lines 25-35).  Reagan does not disclose both the foam layer and the wear layer made of a thermoplastic resin composition comprising a thermoplastic polyurethane resin and a polyvinyl chloride resin, let alone the foam layer comprising 15 to 20 foam cells per unit area of 1 mm2 or more with an average diameter of the foam cells ranging from 135 to 200 µm, and an amount of volatile organic compounds generated in the flexible sheet of 200 µg/m2 or less. 
Iben discloses a polymer mixture useful for a decorative surface in an automobile interior, comprising 1-60% by weight of an aqueous polyurethane dispersion functionalized with OH groups in an amount of from 0.3 to 6% by weight, and a cross-linker comprising polyaziridine and polyisocyanate in an amount of 0.2-50% by weight, relative to 100% by weight of the polymer mixture (paragraphs 28, 29, 35, and 36).  Iben does not mention the polymer mixture comprising a compound having an isocyanate group represented by Formula 3-5: 

[Formula 3]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Formula 4]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[Formula 5]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Even if there is a motivation to combine the teachings of Regan and Iben, the combination of cited references does not result in a seat cover comprising the foam layer and the wear layer made of polyurethane and polyvinyl chloride, let alone a constant load elongation in an MD direction ranging from 17 to 20%, a constant load elongation in a TD direction ranging from 35 to 42%, a residual compression in the MD direction of 4% or less and a residual compression in the TD direction of 14% or less.   
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Hai Vo/
Primary Examiner
Art Unit 1788